THE THIRTEENTH COURT OF APPEALS

                                   13-16-00177-CR


                             Benito Covarrubias Ramirez
                                         v.
                                 The State of Texas


                                  On appeal from the
                     208th District Court of Harris County, Texas
                              Trial Cause No. 1350224


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED FOR WANT OF JURISDICTION in accordance with its opinion.

      We further order this decision certified below for observance.

May 12, 2016.